       Case 2:19-cr-00173-JTM-MBN Document 37 Filed 05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                    *          CRIMINAL NO: 19-173

               v.                           *          SECTION: “H”

RODNEY JACK STRAIN, JR.                      *

                                      *      *     *

       EX PARTE MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, comes defendant, Rodney Jack Strain,

Jr., who moves to enroll Gwyneth O’Neill of the law firm Schonekas, Evans, McGoey &

McEachin, LLC, 909 Poydras Street, Suite 1600, New Orleans, LA 70112 as additional counsel

of record on his behalf.

                                          Respectfully submitted,

                                          /s/ William P. Gibbens
                                          William P. Gibbens, 27225
                                          Gwyneth O’Neill, 35944
                                          Schonekas, Evans, McGoey & McEachin, LLC
                                          909 Poydras Street, Suite 1600
                                          New Orleans, Louisiana 70112
                                          Telephone: (504) 680-6050
                                          Fax: (504) 680-6051
                                          billy@semmlaw.com
                                          gwyneth@semmlaw.com


                                          Attorneys for Rodney Jack Strain, Jr.
